Plaintiff in error, J.O. Guy, and John Lemke, Tom Stubblefield, and Wm. Haggerty, Jr., were jointly charged with having conveyed two quarts of whisky from a place in Custer county unknown to the corner of Second street and Dunn avenue in the city of Clinton, and thence south to the city limits of Clinton. On his separate trial the plaintiff in error was convicted; the jury leaving the punishment to be fixed by the court. The judgment and sentence of the court was that he be confined for 30 days in the county jail and pay a fine of $50 and the costs. From the judgment he appeals on the ground that the verdict is not sustained by the evidence and is contrary to law. No brief has been filed.
The record shows that the state relied for this conviction upon the testimony of two witnesses.
John Lemke, one of the defendants, as a witness for the state testified that he had known J.O. Guy six years or more; that on the date alleged J.O. Guy and Tom Stubblefield drove into the town of Bessey in an automobile; Guy asked him to get in the car and they drove on about a mile, then Guy opened a suitcase containing two or three bottles of whisky and said, "That's what I got today." "He gave me a drink and said, `Let's go to Clinton'. About half way Guy stopped and *Page 399 
we took another drink. We drove into Clinton and Guy took the whisky out of the suit case and put it under the hood of the engine; we went to a restaurant; Haggerty and a fellow by the name of Hinkle were there and Guy had an argument with them; after eating, all four of us went out to the car; that was the last thing I recollect."
Leona McGehee testified:
"I was living in Clinton on Third street; the car stopped at my place that night and Will Haggerty told me some parties in the car wanted to see me; I went out and Guy, Stubblefield, Lemke and some other fellow, I don't know his name, were in the car; they said they had plenty to drink and they wanted me to go along with them; Guy gave Haggerty the bottle and he handed it to me; I took a drink and it was passed around in the crowd; I got in the car and we went out south of town; they had a quart and a part of a quart of whisky; I had the bottle and took a drink once in a while."
There was no testimony offered on the part of the defense.
We see no reason to doubt that this conviction was fully warranted by the evidence, and finding no error prejudicial to the defendant, the judgment of the lower court is affirmed.
MATSON and BESSEY, JJ., concur.